JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00980-CR

                           REYNALDO ESPINOZA, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

           Appeal from County Criminal Court at Law No. 6 of Harris County.
                               (Tr. Ct. No. 1841842).

       This case is an appeal from the final judgment signed by the trial court on October
16, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered October 22, 2015.

Panel consists of Justices Jennings, Higley, and Brown. Opinion delivered by Justice
Higley.